Citation Nr: 1714141	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  15-18 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of a reduction in the rating for degenerative disc disease (DDD) L5-S1 with intervertebral disc syndrome (IVDS) of the lumbar spine from 40 percent to 20 percent, effective October 26, 2012.
 
2.  Entitlement to a disability rating in excess of 20 percent for DDD L5-S1 with IVDS of the lumbar spine.

3.  Entitlement to an effective date earlier than October 26, 2012 for the award of a 20 percent disability rating for nerve root compression of the right leg due to the lumbar spine disability.

4.  Entitlement to an effective date earlier than October 26, 2012 for the award of a 20 percent disability rating for nerve root compression of the left leg due to the lumbar spine disability.

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disabilities.

REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to April 1985 in the United States Army, and April 1988 to February 1990 in the United States Marine Corps.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011, March 2013, and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
       
In March 2013, the rating assigned for lumbar spine disability was reduced from 40 percent to 20 percent.  While the appeal was developed as a claim for a higher rating for lumbar spine disability, the Veteran's notice of disagreement with the March 2013 rating decision clearly indicated disagreement with the rating reduction.  The Board thus finds that the rating restoration claim is part and parcel of the appeal, and it has thus been included above.  The Board finds this to be most consistent with the Veteran's intentions; moreover, no prejudice can result as the rating is being restored. 

While the Veteran requested hearings for his appeal, in April 2015 he withdrew his request for a DRO hearing, and in November 2016 he withdrew his request for a Board hearing.  Thus, there are no hearing requests presently pending.

The electronic filing system contains documents pertinent to the appeal that were added to the record since the issuance of the June 2015 statements of the case (SOCs).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The reduction of the rating for service-connected lumbar spine disability, from 40 percent to 20 percent, effective October 26, 2012, was improper in that it did not comport with applicable laws and regulations; moreover, the Veteran's functional level of disability had not materially improved.

2.  Throughout the appeal, the lumbar spine disability has been manifested by IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

3.  In September 2011, the RO granted service connection for nerve root compression of the right leg, and assigned a noncompensable rating.  The RO also denied a claim for a higher rating for nerve root compression of the left leg.  The Veteran was notified of the September 2011 rating decision and of his appellate rights, but he did not appeal.  There was also no pertinent evidence received within one year of the issuance of that decision. 

4.  In March 2013, the RO awarded 20 percent ratings for the Veteran's nerve root compression of the right and left legs, effective October 26, 2012.  There was no pending claim dated between the September 2011 rating decision and October 26, 2012, and his neurological conditions were not shown to have increased in severity during the one-year period prior to October 26, 2012.
5.  Since July 14, 2011, the Veteran's service-connected disabilities have prevented him from securing or following substantially gainful employment; prior to that date he was employed.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 40 percent rating for the lumbar spine disability are met, effective October 26, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2016).

2.  Throughout the appeal, the criteria for a disability rating of 60 percent for the lumbar spine disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, DC 5243 (2016).

3.  The criteria for an effective date earlier than October 26, 2012 for a 20 percent rating for nerve root compression of the right leg due to the lumbar spine disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

4.  The criteria for an effective date earlier than October 26, 2012 for a 20 percent rating for nerve root compression of the left leg due to the lumbar spine disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

5.  Prior to July 14, 2011, the criteria for entitlement to a TDIU were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19 (2016).

6.  Since July 14, 2011, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Reduction

Disability ratings may be reduced, however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

In a rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO when the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer, 2 Vet. App. at 281-282.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction. 

Under 38 C.F.R. § 3.344(a) & (b), applicable to ratings in effect for longer than 5 years such as the rating here, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320   (1995). 

When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In May 1990, the Veteran was awarded service connection for his lumbar spine disability.  He was assigned a 20 percent rating, effective February 2, 1990.

In the years that ensued, the rating assigned to his disability was increased and reduced a number of times.  In March 1995, the RO proposed a rating reduction, and in June 1995, a reduction to 10 percent was effectuated.  In November 1995, a 20 percent rating was again granted.

In March 1998, the RO proposed a rating reduction, and in May 1998, a reduction to 10 percent was again effectuated.  A higher rating was denied in September 2004.

In August 2008, the rating was increased to 40 percent, effective September 24, 2007.  

A higher rating was denied in a September 2011 rating decision.  The Veteran did not appeal this determination.  In October 2012, a VA examination was scheduled in connection with a pending claim for a TDIU.  In the March 2013 rating decision on appeal, the RO reduced the Veteran's rating to 20 percent, effective October 26, 2012, the date of the VA examination.

38 C.F.R. § 3.105(e) contains notice provisions and procedures applicable to rating reductions.  Here however, the provisions of 38 C.F.R. § 3.105(e) do not apply because the March 2013 rating decision did not result in a reduction of compensation payments.  In the decision, the RO additionally granted higher, 20 percent ratings for the right and left leg neurological disabilities, both effective from October 26, 2012.  As a result, there was no reduction in the Veteran's overall compensation payment.  See Stelzel v. Mansfield, 508 F.3d 1345 (Fed. Cir. 2007) (holding that 38 U.S.C. § 3012(b)(6) (1962) and 38 U.S.C. § 5112(b)(6) do not require VA to provide 60 days notice prior to a ratings reduction where the overall compensation paid to the Veteran is not reduced).
However, the Board finds the reductions are void because the provisions of 38 C.F.R. § 3.344 were not met.  The September decision to reduce was not in accordance with law because the RO did not make a finding that the VA compensation examination used as a basis for the reduction was as full and complete as the examinations on which the 40 percent rating was established and continued.  There were no findings or discussion on whether there was material improvement, and there were no findings that it was reasonably certain that the material improvement found would be maintained under the ordinary conditions of life.  The March 2013 rating decision does not reflect consideration or application of the procedures of 38 C.F.R. § 3.344.

Moreover, the Board finds that the examination report forming the basis for the reduction was not as full and complete as those upon which the rating was originally based and continued.  Specifically, the October 2012 VA examiner gave no indication that the claims file had been reviewed for the examination.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner to review the claims file rendered the reduction decision void ab initio).  Also, the October 2012 VA examiner conducted no diagnostic testing, whereas the February 2008 VA examination report, upon which the 40 percent rating was established, relied on recent MRI testing results.

Additionally, the Board's review of the evidence before the RO in March 2013 does not clearly reflect a finding of material improvement, including an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  When comparing the VA examination report of October 2012, founding the basis of the reduction, with the February 2008 VA examination report which established the 40 percent rating, and the October 2010 VA examination report which continued the 40 percent rating, the Veteran's lumbar spine disability appears stable, at best, and possibly worse in some parameters.  For example, flexion was worse in October 2012 than in October 2010 (40 degrees compared to 45 degrees).  Extension was worse in October 2012 than on both prior examinations (-5 degrees compared to 0 degrees).  Right lateral flexion was worse in October 2012 when considering pain, than on the earlier examinations (10 degrees compared to 15 degrees considering pain).  Right lateral rotation was worse in October 2012 than in October 2010 (15 degrees compared to 20 degrees).  Left lateral rotation was worse in October 2012 than on either of the earlier examinations (10 degrees compared to 25 degrees and 15 degrees).  Additionally, in direct contrast to the October 2010 VA examiner's findings, the October 2012 VA examiner found that on repetitive movement, there was less movement than normal, weakened movement, excess fatigability, pain, and disturbance of locomotion.  The October 2012 VA examiner further stated the Veteran was "not able to hardly walk, let alone stand and lift."  She found the Veteran was not able to work due to his back disability.  He had difficulty with walking, cooking, navigating stairs, dressing, bathing, and using the bathroom.  He could not perform household chores or drive.  This severity of symptomatology was not documented on VA examination in February 2008 or October 2010.

In sum, the March 2013 rating reduction was erroneous as the RO failed to make findings in accordance with 38 C.F.R. § 3.344.  It also cannot be stated with any certainty that there has been material improvement of the Veteran's service-connected lumbar spine disability since the time the 40 percent ratings was established.  Thus, the 40 percent rating is restored, effective October 26, 2012. 

Higher Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to service connection has already been established and an increase in the disability ratings is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The procedural history of the rating assigned to the Veteran's lumbar spine disability has been outlined above.  As also discussed above, the 40 percent rating, originally assigned in an August 2008 rating decision effective September 24, 2007, and reduced in a March 2013 rating decision, has been restored.

The Veteran has been awarded separate ratings for various neurological manifestations of his lumbar spine disability.  These manifestations include a bladder disability, nerve root compression of the left leg, and nerve root compression of the right leg.  The Veteran did not disagree with the rating decisions on these issues, and the matters of entitlement to higher ratings for these disabilities are not currently before the Board.  With regard to the neurological disabilities of the legs, in his November 2013 notice of disagreement the Veteran specifically limited his appeal to the effective date for the 20 percent ratings assigned for the disabilities; he did not appeal the matter of higher ratings.  Thus, only to the extent that there may be other neurological manifestations that have not already been considered, the Board will address neurological abnormalities below.  

Under the General Rating Formula for Diseases and Injuries of the Spine, the next higher rating of 50 percent rating is assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned with evidence of unfavorable ankylosis of the entire spine. 
  
Additionally, under the Formula for intervertebral disc syndrome (IVDS) based on Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  Under this Formula, the next higher, and maximum, rating of 60 percent is assigned with evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.   

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  These rating criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Ankylosis is the complete immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81   (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988).  Note (5) in DCs 5235-5242 further explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code, 5242, 5243, at Note (1) (2016).

On VA examination in October 2012, the Veteran reported tingling in the legs and an ache in his tailbone.  Flare-ups prevented him from standing and affected his appetite.  He reported that during a flare-up, he had to lie down until it passed.

On examination, flexion was to 40 degrees with pain at 30 degrees.  Right lateral flexion was to 20 degrees with pain at 10 degrees.  Left lateral flexion was to 15 degrees with pain at 10 degrees.  Right lateral rotation was to 15 degrees with pain at 15 degrees.  Left lateral rotation was to 10 degrees with pain at 10 degrees.  The examiner indicated there was no ankylosis.  In the notes following the range of motion testing, the examiner added that extension was to -5 degrees and that the Veteran could not stand straight to 0 degrees.  There was no additional limitation of motion on repetition.  Functional loss on repetition included less movement than normal, weakened movement, excess fatigability, pain on movement, and disturbance of locomotion.  The Veteran had an abnormal gait due to guarding or muscle spasm.  Muscle strength was 4/5 in the hips, knees, ankles, and toes.  The examiner found there was radiculopathy in the legs, but no other associated neurological abnormalities.  The examiner found the Veteran had IVDS with incapacitating episodes lasting at least 6 weeks over the past 12 months.

The examiner stated that the Veteran had not worked since 2011 due to his back.  He was not able to walk well, stand, or lift.  He required help with walking, cooking, navigating stairs, dressing, bathing, and using the bathroom.  He could not perform household chores or drive. 

On VA examination in May 2015, the Veteran reported difficulty with bending, lifting, and walking.  On examination, flexion was to 45 degrees with pain at 45 degrees.  Extension was to 10 degrees with pain at 10 degrees.  Right lateral flexion was to 15 degrees with pain at 15 degrees.  Left lateral flexion was to 15 degrees with pain at 15 degrees.  Bilateral lateral rotation was to 0 degrees.  The examiner indicated there was no ankylosis.  The examiner also noted that the Veteran was unable to complete range of motion testing due to dizziness.  There was no additional limitation of motion on repetitive use.  Functional loss on repetition included less movement than normal, pain, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  There was pain, guarding, and muscle spasms.  Muscle strength was 4/5 in the hips, knees, ankles, and toes.  The Veteran had radiculopathy of the legs but no other neurological abnormalities associated with his lumbar spine disability.  He had IVDS but the examiner found no incapacitating episodes.  Work was impacted by the Veteran's poor mobility, inability to pick up objects, hunched-over stance, and difficulty straightening up.

The Board finds that a 60 percent rating is warranted for the Veteran's lumbar spine disability due to the October 2012 examiner's finding of IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  While the May 2015 VA examiner did not note incapacitating episodes, the Board resolves doubt in favor of the Veteran and finds the evidence at least in equipoise on the matter.  The preponderance of the evidence is against the assignment of any higher rating, however.  There is no higher rating available based on IVDS.  As for the General Rating Formula, both VA examiners specifically found there was no ankylosis of the spine.

In reaching these determinations, the Board considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record consistently demonstrates that the Veteran reported severe lumbar pain, and the Board recognizes that VA examiners acknowledged and confirmed that he experienced such symptomology.  However, any additional functional impairment due to pain, including on use, is already contemplated in the evaluation assigned and that there was no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation due to the service-connected lumbar spine disability.

The Board finds that no higher evaluation can be assigned pursuant to any other Diagnostic Code for either time period.  Because there are specific Diagnostic Codes to evaluate the spine, consideration of other codes for evaluating the disability is not appropriate. 

As for neurological manifestations of the disability, as discussed, separate ratings for various disorders have been assigned but these disabilities are not on appeal.  No other neurological abnormalities have been found as associated with the lumbar spine disability.

The VA examination reports of October 2012 and May 2015 are adequate for adjudication of the claim for a higher rating.  The examiners examined the Veteran, considered the Veteran's history, and set forth objective findings necessary for adjudication.  The Board has considered the admissible and believable assertions of the Veteran, his family, and friends.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support higher ratings for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The lay statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those already assigned.  

The Board has considered Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, given that the Veteran is receiving the maximum rating based on limitation of motion of the spine and a higher rating requires ankylosis, there is no prejudice in any VA examination not having conformed to 38 C.F.R. § 4.59 as interpreted in Correia.

The Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected lumbar spine disability that would render the schedular criteria inadequate.  As discussed above, symptoms (pain, limited motion, functional loss) are contemplated in the assigned schedular rating.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected lumbar spine disability that are unusual or different from those contemplated by the schedular criteria.

Finally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that a 60 percent rating is warranted for the Veteran's lumbar spine disability.  The Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than that already assigned, the doctrine is not for application.  

Earlier Effective Dates

Under 38 U.S.C.A. § 5110 (a), the effective date of an increase in a veteran's disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Thus, "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."

Thus, three possible dates may be assigned depending on the facts of an increased rating earlier effective date case:

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400 (o)(1));
(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400 (o)(2)); or

(3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400 (o)(2)).

See Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010); Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In a March 2013 rating decision, the RO awarded 20 percent ratings for the Veteran's right and left leg nerve root compression, effective October 26, 2012, the date of a VA examination.  The Board must, however, also consider the possibility that a prior claim was filed and not acted upon, or that a decision on a prior claim did not become final.  As to what constitutes a claim, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1 (p); 3.155 (2016).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155 (a). 

On March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015, which is not the case here.  

According to 38 C.F.R. § 3.157 (b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157 (b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157 (b)(2).

As to finality, an RO decision becomes final unless a notice of disagreement is filed or new and material evidence is received within the one year appeal period.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.  If VA fails to act on an appeal by issuing a statement of the case or on new and material evidence by readjudicating the claim, the claim remains pending.  See 38 C.F.R. § 3.160 (c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) (holding a claim remains pending, even for years, if the Secretary fails to act on a claim before him).

In August 2008, the RO awarded service connection for left leg nerve root compression associated with the lumbar spine disability, and assigned a noncompensable rating, effective September 24, 2007.

In September 2011, the RO awarded service connection for right leg nerve root compression associated with the lumbar spine disability, and assigned a noncompensable rating, effective April 21, 2010.  The RO also denied a higher, compensable rating for left leg nerve root compression.

Following the September 2011 decision, the Veteran was notified of his appellate rights.  He did not appeal these determinations or submit new and material evidence within one year of the decision, and the September 2011 rating decision became final.  The effect of that finality is to preclude an award of an effective date prior that denial.  The Veteran has not raised a motion of clear and unmistakable error (CUE) or otherwise challenged the finality of that decision.  

Following the September 2011 rating decision, the Veteran underwent a VA examination on October 26, 2012 in connection with a pending claim for a TDIU.  In the March 2013 rating decision on appeal, the RO assigned 20 percent ratings for the right and left leg nerve root compression, effective October 26, 2012.  The Veteran expressed his timely disagreement with this effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  It is unclear what the specific contentions for an earlier effective date are.

The Board finds no document dated between the September 2011 rating decision and October 26, 2012 that indicates an intent on the part of the Veteran to seek an increased rating for his neurological disabilities of the legs.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Rather, there are statements from the Veteran relating to other claims.  Additionally, while there are medical records dated during this time period, there is no indication in any of these records of an intent to apply for increased compensation benefits with regard to nerve root compression of either leg.  The Board therefore finds that there was no pending claim prior to October 26, 2012.

The only remaining question is whether it was factually ascertainable that there was an increase in the disabilities within a year prior to October 26, 2012.  A 20 percent rating is assigned for incomplete paralysis of the sciatic nerve of moderate severity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  On review of the record, however, the Board can point to no evidence dated within one year of October 26, 2012 pertinent to the severity of the Veteran's sciatic nerve impairment, or otherwise indicating the applicability of a 20 percent rating under DC 8520.

As there is no document dated between September 2011 and October 26, 2012, that could be construed as an informal claim for an increased rating for the Veteran's nerve root compression of the right and left legs, and it was not factually ascertainable that the disabilities increased to a 20 percent disability rating within one year of October 26, 2012, an earlier effective date is not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b).

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

The Veteran filed a claim for a TDIU on April 21, 2010.  His service connected disabilities include the following:  psychiatric disability (30 percent disabling), bladder disability (20 percent disabling), lumbar spine disability (60 percent disabling by way of this decision), nerve root compression of the left leg (20 percent disabling), nerve root compression of the right leg (20 percent disabling), sliding hiatal hernia with duodenal ulcer (10 percent disabling), left hip strain (10 percent disabling), right hip strain (10 percent disabling), and erectile dysfunction (noncompensable).  Prior to this decision, his combined rating was 80 percent since April 21, 2010.  As for the requirement of having one disability ratable at 40 percent or more, by way of this decision, his lumbar spine disability is rated as 60 percent disabling.  Thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) have been met for the entire appeal period.

Consequently, the Board must determine whether the Veteran's service-connected disabilities have precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.")  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record shows that the Veteran has a high school diploma.  Following military service, he worked in various jobs, the most recent of which was with the United States Postal Service (USPS).  The record shows he stopped working on July 14, 2011, and has been unemployed since.  See, e.g., December 2012 Decision of the Social Security Administration (SSA); 2015 VA examinations; November 2016 private medical report of K.P. indicating he was let go from the USPS in July 2011.
On VA hernia examination in November 2009, the examiner found the Veteran's sliding hiatal hernia with duodenal ulcer caused him to miss time from work.  When in pain, he was unable to function, could only eat small amounts, and had disrupted sleep.

On VA general examination in October 2010, the Veteran's disabilities were found to cause lost time from work.  The examiner, however, addressed non-service connected disabilities in addition to several service-connected conditions.  The examiner found the Veteran had difficulty holding objects, had slow reflexes, was depressed, and had trouble thinking.

On VA psychiatric examination in December 2010, the Veteran reported he was working for the USPS and that his relationship with his supervisor was good.  His relationships with his co-workers were fair.  He had not lost time from work.  His psychiatric disability caused an occasional decreased in work efficiency and an intermittent inability to perform occupational tasks.

A September 2011 letter from the Office of Personnel Management (OPM) stated the Veteran had been employed at the USPS since September 2005 as a mail processing clerk.  Due to his medical problems, however, he was no longer able to perform his assigned duties.  Attempts had been made to accommodate the Veteran by placing him in a temporary position in the manual letter case, but there was no longer any available work.  

A November 2011 letter from OPM stated the Veteran had been found to be disabled in his position as a mail processing clerk due to degenerative disc disease.

On VA examination of the spine in October 2012, the examiner stated that the impact of the spine condition was that the Veteran had not been able to work since July 2011.  He could hardly walk, let alone stand or lift objects.  

A December 2012 decision of the SSA indicates the Veteran had not engaged in substantially gainful activity since July 14, 2011.  His impairments included a cervical spine disability, lumbar spine disability, gastroesophageal reflux disease, hypertension, hernia, obesity, and psychiatric disorders.  He was found unable to perform any past relevant work and his acquired job skills did not transfer to other occupations within the residual functional capacity.  Considering his age, education, work experience, and residual functional capacity, there were no jobs existing in significant number sin the national economy that the Veteran could perform.  He was found to be disabled as of July 14, 2011.

On VA neurological examination in May 2015, the examiner opined that the Veteran's neurological disabilities of the legs impacted his ability to work in that he fell easily.

On VA examination of the spine in May 2015, the examiner opined that the Veteran's lumbar spine disability impacted his ability to work in that he had poor mobility, used a walker, could not pick up objects, was always hunched over, and had a hard time straightening up.

On VA examination of the hips in May 2015, the examiner opined that the Veteran's bilateral hip disability impacted his ability to work in that it was hard for him to get up and move around.

On VA hernia examination in May 2015, the examiner opined that the Veteran's hernia impacted his ability to work in that when experiencing bad heartburn, he had to sit down and let it ease off.

On VA bladder examination in May 2015, the examiner did not opine on the effect of the disability on the Veteran's ability to work.

On VA psychiatric examination in May 2015, the examiner noted the Veteran had last worked in 2011 with the USPS.  The examiner opined that the Veteran had total occupational impairment due to his psychiatric disability. 

On VA genitourinary examination in May 2015, the examiner found the Veteran's erectile dysfunction did not impact his ability to work.

In a November 2016 private medical report of a vocational consultant, K.P. stated that she had reviewed the Veteran's claims file.  She summarized pertinent evidence, and opined that the Veteran had severe symptoms resulting from his service-connected disabilities that would impact his ability to work.  He was incapable of performing substantially gainful employment, including sedentary work, as he could not sit or stand longer than 15-20 minutes.  Indeed, he was unable to perform sedentary work for the USPS when they attempted to accommodate his disabilities.  His psychiatric disabilities hindered his ability to attend to basic work requirements, and his bladder condition caused frequent visits to the restroom and constant breaks.  He was unable to lift, reach, squat, kneel, or do any prolonged standing or walking.  She concluded that the Veteran had been unemployable due to his service-connected disabilities since February 2011.

Resolving any reasonable doubt in the Veteran's favor, the Board finds that his service-connected disabilities have prevented him from securing or following substantially gainful employment since July 14, 2011.  The Veteran was found unable to perform his duties by OPM in 2011.  In December 2012, he was awarded SSA benefits effective July 14, 2011.  VA examiners in 2012 and 2015 determined that his service-connected disabilities either impacted his ability to work, or prevented work.  The November 2016 private medical report indicated he has been unemployable since 2011.  At a very minimum, there is an approximate balance of positive and negative evidence.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  

The preponderance of the evidence is against a TDIU prior to July 14, 2011, however, as the record shows the Veteran was employed by the USPS at that time.  Moreover, VA examiners in October 2010 and December 2010 did not find the Veteran was unable to secure or follow a substantially gainful occupation due to service connected disabilities.  Indeed, the December 2010 examiner, for example, found the psychiatric disability caused only an occasional decreased in work efficiency and an intermittent inability to perform occupational tasks.  As the VA opinions contain an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, they are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  
Prior to July 14, 2011, the only other evidence to the contrary of the VA examination reports is the admissible and believable lay evidence.  However, the VA examiners were medical professionals who reviewed the claims file and considered the reported history, including the Veteran's own lay assertions.  The examiners used their expertise in reviewing the facts of this case and did not determine that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As the examiners reached their conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements and those of his family, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

In sum, the Board concludes that the Veteran's service-connected disabilities have prevented him from securing or following substantially gainful employment since July 14, 2011.  38 C.F.R. § 4.16.  Accordingly, entitlement to a TDIU is granted from that date.  However, the weight of the evidence is against a TDIU prior to July 14, 2011 as it indicates that the Veteran's service-connected disabilities did not produce unemployability.  Prior to July 14, 2011, the benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied for that portion of the appeal period. 

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  

As for the claim involving the rating reduction, a discussion concerning any notification and development actions applicable is unnecessary, given the favorable disposition of the claim.  As for the claims for earlier effective dates, because service connection has been granted, and initial ratings and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007).  As for the claim for a TDIU, VA's duty to notify was satisfied by May 2010 and March 2011 letters.

As for the claim for a higher rating for the service-connected lumbar spine disability, the October 2012 letter is deficient.  However, the Board finds that the notice error was not prejudicial because he has been represented by an attorney throughout the appeal period and has displayed actual knowledge, through statements and downstream claims, of the method for assigning higher ratings and effective dates following an award of service connection.  They have also demonstrated actual knowledge, through submissions and statements, of the types of evidence that would be considered and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  Moreover, the criteria for a higher rating and effective dates were addressed by the RO in the June 2015 SOC.  Further, neither the Veteran nor his attorney has alleged any error in not receiving a fully compliant notice, the Board finds that any failure to provide such notice is harmless.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing harmless error).

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), PMRs, and records from the Social Security Administration.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.

With regard to the claim for a TDIU prior to July 14, 2011, a single opinion on the combined effects of all of the Veteran's service connected disabilities was not obtained.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in a claim for TDIU.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one, it is a determination for the adjudicator.  Id.  The need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis, and here, the record is sufficient for deciding the claim without remand.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  




















ORDER

Restoration of the 40 percent disability evaluation for DDD L5-S1 with IVDS of the lumbar spine is granted, effective October 26, 2012.

A rating of 60 percent, but no higher, for DDD L5-S1 with IVDS of the lumbar spine is granted.

An effective date earlier than October 26, 2012 for the award of a 20 percent disability rating for nerve root compression of the right leg due to the lumbar spine disability is denied.

An effective date earlier than October 26, 2012 for the award of a 20 percent disability rating for nerve root compression of the left leg due to the lumbar spine disability is denied.

A TDIU is granted since July 14, 2011; a TDIU prior to that date is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


